
	
		III
		112th CONGRESS
		2d Session
		S. RES. 554
		IN THE SENATE OF THE UNITED STATES
		
			September 13, 2012
			Mrs. Boxer (for herself
			 and Mr. Cornyn) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		RESOLUTION
		Calling on the Government of the People's
		  Republic of China to facilitate the immediate and unconditional release of Gao
		  Zhisheng, and for other purposes.
	
	
		Whereas Gao Zhisheng is a prominent Chinese human rights
			 lawyer known for representing religious minority groups, factory workers, coal
			 miners, and victims of government land seizures;
		Whereas, in 2001, the Ministry of Justice of the People’s
			 Republic of China listed Gao Zhisheng as one of the top ten lawyers in
			 China;
		Whereas the Government of the People’s Republic of China
			 arrested Gao Zhisheng on August 15, 2006, and prevented him from meeting with
			 chosen legal counsel;
		Whereas, on December 22, 2006, Gao Zhisheng was convicted
			 of inciting subversion and received a suspended sentence of three years subject
			 to five years of probation;
		Whereas, in September 2007, authorities in China
			 apprehended and detained Gao Zhisheng for 50 days;
		Whereas Gao Zhisheng claimed that during his detention,
			 government officials threatened his life and tortured him, including beating
			 him with electrified batons, urinating on him, leaving him tied up for hours,
			 and holding lighted cigarettes close to his eyes and nose;
		Whereas the Government of the People’s Republic of China
			 arrested and detained Gao Zhisheng again on February 4, 2009;
		Whereas Gao Zhisheng’s whereabouts were unknown until
			 March 2010, when he resurfaced, only to be arrested once more on April 20,
			 2010;
		Whereas, on November 19, 2010, the United Nations Working
			 Group on Arbitrary Detention determined Gao Zhisheng’s ongoing detention to be
			 arbitrary and in violation of international law;
		Whereas Gao Zhisheng was held for 20 months before
			 officials in China informed his family in December 2011 that he was being held
			 at the Shaya County Prison in remote Xinjiang, China;
		Whereas authorities allowed Gao Zhiyi to visit his
			 brother, Gao Zhisheng, in the Shaya County Prison for 30 minutes on March 24,
			 2012, but then warned him not to speak to the media or he would not be allowed
			 to visit his brother again;
		Whereas the arbitrary arrest and detention of attorneys
			 who represent minority groups and human rights activists could have a chilling
			 effect on other attorneys working with similar clients;
		Whereas Article 9 of the International Covenant on Civil
			 and Political Rights, adopted at New York on December 16, 1966, to which the
			 Government of the People’s Republic of China is a signatory, states, No
			 one shall be subjected to arbitrary arrest or detention.;
		Whereas the International Covenant on Civil and Political
			 Rights also guarantees the right to freedom of expression;
		Whereas the wife of Gao Zhisheng, Geng He, and their two
			 children have been afforded protection as political asylees in the United
			 States;
		Whereas the United States Government has authorized Gao
			 Zhisheng to enter the United States, based on his family’s successful claim of
			 political asylum; and
		Whereas the continued detention of Gao Zhisheng, with
			 limited or no access to family or legal counsel, by the Government of the
			 People’s Republic of China is a source of grave concern to the United States
			 Senate: Now, therefore, be it
		
	
		That the Senate calls on the
			 Government of the People’s Republic of China—
			(1)to immediately
			 facilitate continued access to Gao Zhisheng by his family and lawyers;
			(2)to facilitate the
			 immediate and unconditional release of Gao Zhisheng, including allowing Mr. Gao
			 to leave China to come to the United States to be reunited with his family,
			 should he wish to do so; and
			(3)to release all
			 persons in China who have been arbitrarily detained.
			
